Citation Nr: 1760911	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-26 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a broken left pinky finger.

3.  Entitlement to a disability rating higher than 10 percent for left knee degenerative arthritis.

4.  Entitlement to a disability rating higher than 10 percent for right knee degenerative arthritis.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Clark W. Berry, Attorney

ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2011 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The July 2009 rating decision denied service connection for a left wrist condition and a broken left pinky finger; and the September 2011 rating decision denied a rating higher than 10 percent for left knee degenerative arthritis and a rating higher than 10 percent for right knee degenerative arthritis.

In correspondence dated in November 2012 the Veteran's attorney withdrew the Veteran's request for a Board hearing.

The Board remanded the issues on appeal for additional development in December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the Veteran's left wrist and bilateral knee claims must be remanded for compliance with the December 2014 remand directives.  As noted in the prior remand, in an August 2011 VA treatment record, the Veteran reported that he was on short term disability, planning on applying for Social Security Administration (SSA) disability benefits.  He stated that he was unable to work because he was unable to stand for long periods of time due to his knee pain and was unable to lift anything due to his wrist.  In a treatment record dated in August 2012, a VA social worker advised that she was in contact with the SSA and had assisted the Veteran in completing an application for Social Security disability benefits.  The RO appears to have made an inquiry to SSA, as the claims file contains a June 2017 SSA inquiry showing that the Veteran began receiving Social Security Disability in October 2013.  However, there are no other SSA records associated with the claims file and no indication that the RO otherwise attempted to obtain SSA records.  A remand is therefore necessary to ensure that SSA records are obtained.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

Additionally, as any increase in the Veteran's bilateral knee degenerative arthritis or any additional grants of service connection could affect his entitlement to TDIU, the issues are inextricably intertwined and the Board defers consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  Obtain all relevant VA records dated from June 2017 to the present.

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




